Case 1:21-cv-00204-HSO-JCG Document 1-2 Filed 06/11/21 Page 1 of 46




                     EXHIBIT B
  Case 1:21-cv-00204-HSO-JCG Document 1-2 Filed 06/11/21 Page 2 of 46




          IN THE CIRCUIT COURT OF JACKSON COUNTY, MISSISSIPPI

GLORIA           A.       ADDISON                           PLAINTIFFS

GARY             P.       ALLEN
MICHAEL          T.       ALLEN
DONALD           C.       ANDERSON
PAUL             D.       ANDERSON
SUSAN                     APPLEWHITE
EVA              MAE      AUSTIN
GEORGIA                   BANG
MARJORIE                  BARGANIER
MARILYN          A.       BARIA
JOANN                     BASS
CABRINA          H.       BATES
MARIE                     BAYLIS
ROBERT           G.       BAYLIS
SUE              E.       BEAVERS
SHELLEY          L.       BELLON
BRENDA                    BENJAMIN
Donna                     BEVINS
SHEILA                    BISHOP
ARTHUR           R.       BLAISDELL
SUSAN            C.       BLALOCK
MARLENE                   BOGAN
JOHNNY                    BOWMAN
BARBARA                   BOYKIN
RUBY                      BRADLEY
YOLANDA          B.       BRADLEY
PATRICIA         ANN      BRASWEL
DORETHA                   BRIDGES
SHARYN                    BROOKS
DONNA            B.       BROUN
MARY             K.       BROWN, DCSD
ALFREDA          R.       BROWNE
DONNA                     BURKHALTER
      Case 1:21-cv-00204-HSO-JCG Document 1-2 Filed 06/11/21 Page 3 of 46
                        (                              ('


KATHIE             M.         BURNETT
DOROTHY            s.        BURRAGE
DARRELL            C.        BYRD
PAMELA                       BYRD
STUART                       CAROTHERS
TAMERA             A.        CARTER
WAYNE                        CHANEY
BERT                         CHAPMAN, DCSD
EDITH                        CHAPMAN
JACQUELINE         I.        CHAPMAN
PATRICIA           A.        CHESTANG
DANA               M.        CLARK
LINDA                        CLAY
CARL               C.        CLOER, JR.
AQUILLA                      COCHRAN
MARGARET           "PEGGY"   COLE
DONNA                        COLEMAN
BEACHELL                     COLLINS
CHARLES            L.        COLLINS
DAVID              E.        COLVIN
IDA                          COLVIN
PATRICIA                     CONGLETON
ERNEST             B.        COOK
GARY               M.        COOK
BARBARA                      COOPER
WILLIAM           T.         CRENSHAW
GLORIA            s.         CREWS
GOWONA                       CROSBY
MARINELL                     CUMBEST
MARIE             K.         DAFFIN
CAROL             D.         DAVIS
CAROLE                       DAWSON
JENNIFER                     DELANEY-DAVIS
LYNDA             G.         DIAMOND



                                       2
   Case 1:21-cv-00204-HSO-JCG Document 1-2 Filed 06/11/21 Page 4 of 46
                     ,,.
                     (




MARY            K.         DIER
LINDA           J.         DOBBS
CAROL           A.         DOMINEY
CATHERINE                  DURHAM
BRENDA          H.         EDWARDS
JUDY            G.         ELLZEY
JOE             A.         FAGAN
SHERRY                     FAULK
WANDA           L.         FLECHAS
VIRGINIA        w.         FLEISCHMAN
MICHELE                    FLOWERS
WALTER          D.         FORMAN
JOSEPH                     FOSTER
JANINA                     FRANC
BEVERLY                    FRANZ
EDWARD          J.         FREY, JR.
GORDON          M.         GAETHE
EVELYN                     GAINES
DEBORAH                    GARRY
ELIZABETH       L.         GASKIN
JANICE          FIELDS     GIBBON
DONALD          R.         GILLAM
APRIL           D.         GINGERELLA
JOYCE                      GOFF
MARJORY                    GOFF
SUSAN           E.         GOFF
FRANCES                    GOINS
KIMBERLY                   GONZALEZ
DOROTHY         J.         GRAY
LILA            w.         GRAY
GINGER                     GREEN
VICKIE                     GREENOUGH
GREGORY         P.         GREER
JACKIE          D.         GREGOR


                                       3
   Case 1:21-cv-00204-HSO-JCG Document 1-2 Filed 06/11/21 Page 5 of 46
                     ( '                           (


AMY                        GREGORY
DENNIS          N.         GRIFFIN
ROSIE                      GRIFFIN
RETHA           J.         GUNTER
MITCHELL                   HAARALA
EDWARD          G.         HALL, Ill
CHRIS                      HALTERLEIN
CAROLINE                   HANNAH
FRANCES                    HANNAH
ELEANOR         s.         HARE
ROBIN                      HARRELL
DELORIS                    HARVEY
CHERYL          A.         HATTEN
GREGORY         M.         HATTEN
ELVIS           w.         HAVARD
RAMONA                     HAVARD
NANCY           s.         HAVELIN
PAULA           M.         HEDGE
JENNYE LOU      w.         HEIDELBERG
JOANN                      HENDERSON
DEBORAH                    HENLEY
GERALD          D.         HENLEY, JR.
TERESA          H.         HENLEY
JANE            C.         HICKSON
ROBERT          D.         HICKSON
JULIA           SUZAN      HILLEBRAND
CAROLYN                    HILTON
DARRYL          M.         HOLLAND
PAULA           G.         HOLLAND
HUEY            J.         HOOVER
SANDRA          G.         HOOVER
RUTH                       HOPKINS
CAROLYN         A.         HORTON
LINDA           s.         HOWARD


                                       4
   Case 1:21-cv-00204-HSO-JCG Document 1-2 Filed 06/11/21 Page 6 of 46
                     (


MARSHA          F.        HOWARD
FREDERICK                 HOWELL
EDGAR                     HULL
DELORIS                   HUNT
JANICE          L.        JACKSON
BARBARA                   JAMES
KAREN           R.        JENKINS
INA                       JENNE
LEIGH           A.        JOHNSON
BARBARA                   JONES
CECILE          N.        JONES
CHERRI          s.        JONES
GRADY           c.        JONES, DCSD
DORIAN                    JONES
EMMA            H.        JONES
THOMAS          C.        JONES
HOLLY           N.        KALLSTEN
MICHAEL                   KEMPNER
MICHAEL                   KILPATRICK
COLLEEN                   KING
LUCI                      KNOTTS
MICHAEL                   KNOTTS
DEBRA                     KNOWLES
JOSEPH          H.        LASSERRE, Ill
CAROL           E.        LASSITER
VIRGINIA                  LAY
CHARLES         w.        LEE
ELLA            P.        LEE
RICHARD                   LEWIS
LINDA           R.        LINDSEY
DOROTHY         M.        LINTON
JOSEPH          C.        LOHFINK, Ill
LYNDA           R.        LOPER
CAMILLE         w.        LOTT


                                     5
   Case 1:21-cv-00204-HSO-JCG Document 1-2 Filed 06/11/21 Page 7 of 46

                     r'

JAMES           M.        LYNN
DEBORAH         A.        MAJURE
JAMES           M.        MAJURE
CALLIE          POLK      MARSHALL
DEBRA           A.        MARTIN
MILDRED                   MARTIN
JAMES                     MATHEWS
THERESA         A.        MATHEWS
CLARISSA        L.        McCANN
MAGGIE                    McCORVEY
LOIS            J.        McCRORY
KELLIE                    MESTAYER
LINDA           F.        MILES
SHERMAN         M.        MILLER
SHIRLEY         F.        MILLER
VICKIE                    MITCHELL
DEANNA                    MORAIS
RICHARD         s.        MORGAN
BRENDA                    MOULDS
SHARON                    NATIONS
LINDA           D.        NELSON
SUZETTE                   NELSON
VICKIE          A.        NEVELS
WANDA                     NICHOLAS
ERNESTINE                 NICHOLSON
VICKIE                    NOBLE
DAVID           R.        OSWALT
JODY                      PARKER
RANDALL                   PARKER
TERESA                    PARKER
JOANN                     PARNELL
REBECCA         A.        PEARSON
KATHLEEN                  PEREZ
TAMMY                     PETR OVITZ


                                     6
   Case 1:21-cv-00204-HSO-JCG Document 1-2 Filed 06/11/21 Page 8 of 46
                     ( '                            (


ERNEST          T.         PIGOTT
ALETA                      PILUTTI
DAVID           THOMAS PINTER
MARY            NENA       PINTER
KAREN                      POOLE
BOBBIE                     PORTER
ALLAN                      QUINN
DENISE          M.         RAJNIC
CYNTHIA         L.         RAWLINGS
ERIC            G.         REED
KAREN                      REEVES
MICHAEL                    REEVES
TERESA                     REYNOLDS
WANDA           G.         REYNOLDS
PATRICIA        G.         RICE
PERRY           J.         RICKS
DWIGHT          L.         RIMES
ANDREA          D.         ROANE
DEBRA                      ROBERTS
LINDA                      ROBINSON
RUBY            D.         ROSS
JACKIE                     ROWAN, JR.
DYANN                      SABINO
MARY            H.         SAUCIER
RICHARD         M.         SAUCIER
ANITA                      SCOTT
DAVID           F.         SCOTT
BARBARA                    SEYMOUR
DEBORAH                    SEYMOUR
JOYCE                      SHANNON
JOANN                      SHORKLEY
ROBERT          D.         SHOTLANDER
HOLLY           B.         SHUMATE
WILLIAM         C.         SHUMATE, JR.


                                     7
   Case 1:21-cv-00204-HSO-JCG Document 1-2 Filed 06/11/21 Page 9 of 46




 GLENDA                    SMITH
 NANCY           A.        SMITH
 DELMER          L.        SNOOK
 MARILEE                   SNYDER
HERMAN           s.        SOARES
ALBERT           C.        STALLWORTH
JANIE            M.        STEWART
PAULA           J.         STOKES
SHERRY                     STORK
LEROY           "CRAIG"    SUMMERLIN
TONYA                     TART
SHARON          J.        THAMES
HAZEL           R.        THOMAS
DEBORAH                   TOWNSEND
REBECCA                   TREHERN
CAROL                     VARDELL
BARBARA                   VICKERY
RACHEL                    VOELKEL
LINDA           D.        WALLEY
KATHERINE                 WALTERS
NATHANIEL       D.        WALTON
REBECCA         L.        WALTON
VANESSA                   WATKINS
BRENDA          A.        WEBB
ROBIN                     WEIGLE
JOHN            s.        WELDON, M.D.
MAZIE           L.        WELLS
SHELIA                    WELLS
BEVERLY                   WHAVERS
RHONDA                    WHITE
RICKEY          E.        WHITE
LISA                      WILKERSON
HAITIE          M.        WILLIAMS
PATRICIA                  WILLIAMS



                                     8
    Case 1:21-cv-00204-HSO-JCG Document 1-2 Filed 06/11/21 Page 10 of 46



 SHIRLEY                          WILLIAMS


 VERSUS                                  CIVIL ACTION NO.       ef 0.}. /- 00 {p, S~
 TRANSAMERICA RETIREMENT SOLUTIONS LLC fka                                DEFENDANTS
 DIVERSIFIED RETIREMENT CORPORATION; KPMG                                  FILED
 LLP; DOES A-Z                                                          MASS TORT
                                                                           '·



                                       COMPLAINT

                                JURY TRIAL REQUESTED

       Come now Plaintiffs, by and through their undersigned counsel of record Reeves

& Mestayer, PLLC, and file this Complaint against Defendants Transamerica Retirement

Solutions LLC, fka Diversified Retirement Corporation; KPMG LLP; and Does A-Z, as

follows:

                               JURISDICTION AND VENUE

           1.   This Court has personal jurisdiction over Defendants Transamerica

Retirement Solutions LLC fka Diversified Retirement Corporation (hereafter

"Transamerica"), KPMG LLP (hereafter "KPMG"), and Does A-Z as Plaintiffs' causes of

action arose from and are connected to Defendants' purposeful acts committed in

Jackson County, Mississippi. In addition, Defendants have registered to transact

business in the State of Mississippi and conducted continuous and systematic business

in the State of Mississippi and in Jackson County, Mississippi. In particular, Defendants

intentionally transacted business in Jackson County, Mississippi, with respect to the

matters at Issue in this Complaint. This Court has jurisdiction of this matter under the

Mississippi Constitution, Article 6, § 156, and Miss. Code Ann. § 9-7-81. Plaintiffs make




                                             9
                           ('.
    Case 1:21-cv-00204-HSO-JCG Document 1-2 Filed 06/11/21 Page 11 of 46


no claims under federal law and no claims that arise under the Constitution, laws, or

treaties of the United States.

          2.   Venue is proper for each Plaintiff named herein under Miss. Code Ann. §

11-11-3 since substantial acts or omissions giving rise to this action occurred in Jackson

County, Mississippi, and/or a substantial event that caused the injury to each Plaintiff

occurred in Jackson County, Mississippi. Joinder is proper under MRCP 20(a) as all

claims asserted herein arise out of the same transactions, occurrences, or series of

transactions or occurrences, and questions of law and fact common to all Plaintiffs will

arise in this action.

          3.   Plaintiffs have standing to file this Complaint. By Order of the

Chancery Court of Jackson County, Mississippi, Case No. 2015-0060, dated September

14, 2020, the Special Fiduciary was authorized to abandon her claims against these

Defendants and permit Plaintiffs to file their own cases. An Order of the Circuit Court of

Jackson County, Mississippi, Civil Case No. 2017-087.SR, extended a stay in that

proceeding to allow vested beneficiaries of the Plan to file individual actions of their own

against these Defendants. Plaintiffs have suffered an injury in fact as Plaintiffs have not

received and/or will not receive vested benefits to which Plaintiffs are entitled pursuant

to the Singing River Health Systems Employees' Retirement Plan and Trust (hereafter

"the Plan").

                                         PARTIES

          4.   Plaintiffs are current or former employees of Singing River Health System

(hereafter "SRHS") who participated in the Plan, or their spouses, alternate payees,

death beneficiaries, or any other person to whom a benefit may be owed pursuant to the




                                             10
                                                     ('
    Case 1:21-cv-00204-HSO-JCG Document 1-2 Filed 06/11/21 Page 12 of 46


Singing River Health Systems Employees' Retirement Plan and Trust (hereafter

referred to as "the Plan").

          5.   Defendant KPMG is a limited liability partnership formed in the State of

Delaware that is authorized to do business in the State of Mississippi and is and was, at

all relevant times, doing business in the State of Mississippi. KPMG is a resident of the

State of Mississippi as its general partner, J. Murray Underwood, resides in Mississippi.

KPMG may be served with process and a copy of this Complaint by serving its

registered agent for service of process, CT Corporation System, 645 Lakeland East

Drive, Suite 101, Flowood, Mississippi 39232, or by service upon its General Partner J.

Murray Underwood at One Jackson Place #1100, 188 E. Capitol Street, Jackson,

Mississippi 39201.

         6.    Defendant Transamerica is a limited liability company formed in the State

of Delaware and is and was, at all relevant times, doing business in the State of

Mississippi. Transamerica may be served with process and a copy of this Complaint by

serving its registered agent for service of process, CT Corporation, 645 Lakeland East

Drive, Suite 101, Flowood, Mississippi 39232.

         7.    Does A-E are fictitious corporations, entities or persons whose real names

and business addresses are unknown to Plaintiffs at this time, but whose real names

and addresses will be made part of this Complaint at such time as they become known

to Plaintiffs, and at which time process of this Court may be served on such parties.

The Defendants' negligent, intentional, and/or fraudulent conduct was a proximate

cause of Plaintiffs' injuries and damages.




                                             11
    Case 1:21-cv-00204-HSO-JCG Document 1-2 Filed 06/11/21 Page 13 of 46


          8.   Does F-R are fictitious corporations, entities or persons whose real names

and business addresses are unknown to Plaintiffs at this time, but whose real names

and addresses will be made part of this Complaint at such time as they become known

to Plaintiffs, and at which time process of this Court may be served on such parties.

These Defendants were negligent in their actuarial duties and administrative duties in

determining the annual required contribution to be paid by SRHS to the Plan to ensure

its funding status and financial integrity.

          9.   Does S-Z are fictitious corporations, entities, or persons whose real

names and business addresses are unknown to Plaintiffs at this time, but whose real

names and addresses will be made part of this Complaint at such time as they become

known to the Plaintiffs, and at which time process of this Court may be served on such

parties. These Defendants provided auditing services to provide information about the

Plan's present and future ability to pay benefits when due and further audited its own

financial statements to provide information about SRHS's financial status, including but

not limited to accounts receivable.

                                 FACTUAL ALLEGATIONS

          10. Plaintiffs are current or former employees of SRHS who participated in the

Plan, or their spouses, alternate payees, death beneficiaries, or any other person to

whom a benefit may be owed pursuant to the Plan and are vested beneficiaries of the

Plan (hereafter collectively referred to as "beneficiaries").

          11. Prior to 1983, SRHS participated in the Public Employees' Retirement




                                              12
    Case 1:21-cv-00204-HSO-JCG Document 1-2 Filed 06/11/21 Page 14 of 46


System of Mississippi ("PERS") in order to provide retirement benefits to its employees.

In 1983, SRHS withdrew from PERS and established the Plan, which was a self-

administered retirement plan for its employees.

          12. The Plan was a defined benefit plan, not a defined contribution plan, and

set forth a formula by which each employee's retirement benefits would be calculated

based on a percentage of the employee's average compensation multiplied by the

employee's years of credited service.

         13. The Plan was amended several times but as of October 1, 2007, the Plan

required all SRHS employees to contribute three percent (3%) of their wages to the

Plan. This 3% was automatically deducted from the employees' wages. The Plan also

stated that SRHS shall make such contributions which shall be necessary, as

determined by an actuary, to provide the benefits under the Plan.

          14. SRHS employed professional advisors, including accountants, auditors,

and actuaries, to advise it regarding the Plan and to determine the amounts to be

contributed by SRHS to provide the benefits guaranteed by the Plan and to ensure that

the Plan was properly funded and administered.

          15. At all relevant times, including from 2009 to 2014, SRHS employed

Transamerica (previously known as Diversified) to serve as the Plan's actuary and

administrative firm. In particular, SRHS retained Transamerica to determine the annual

required contribution to be paid by SRHS to the Plan to ensure its funding status and

financial integrity and to administer the Plan, including but not limited to providing

reports to the Plan's participants about benefits they could expect to receive upon

retirement.




                                             13
    Case 1:21-cv-00204-HSO-JCG Document 1-2 Filed 06/11/21 Page 15 of 46


           16. At all relevant times, including from 2009 to 2013, SRHS employed KPMG

to provide auditing services for the Plan. In particular, SRHS retained KPMG to audit the

Plan's financial statements to provide information about the Plan's present and future

ability to pay benefits when due. SRHS also employed KPMG to audit its own financial

statements to provide information about SRHS's financial status, including but not

limited to accounts receivable.

           17. In 2013, SRHS replaced KPMG with Horne, LLP. Horne conducted its

audit and discovered that KPMG's prior annual audits had resulted in an $88 million

overstatement of SRHS's accounts receivable.

           18. From 2009 to 2014, SRHS failed to make all but one of its annual required

contributions to the Plan. SRHS maintains that its decision to stop making its annual

required contributions to the Plan was based upon information and data it received from

Defendants.

           19. From at least 2009 through 2014, Defendants, and each of them, knew or

should have known that the Plan was or would become financially insecure and

eventually be unable to provide the retirement benefits promised to Plaintiffs.

           20. During the time that Defendants were performing services for the Plan and

its participants, the funding ratio of the Plan dropped to critically low levels:

FISCAL YEAR                  FUNDING                REQUIRED SRHS ACTUAL SRHS
                             RATIO                  CONTRIBUTION  CONTRIBUTION

10/01/06                     93.4%                  $2,065,045            $5,300,000

10/01/07                     97.8%                  $2,306,420            $2,600,000

10/01/08                     73.9%                  $2,650,513            $2,600,000

10/01/09                     72.3%                  $4,522,625            $2,000,000



                                               14
                       ('
    Case 1:21-cv-00204-HSO-JCG Document 1-2 Filed 06/11/21 Page 16 of 46


10/01/10                     77.0%                 $4,409,160           $0

10/01/11                     76.6%                 $7,283,090           $0

10/01/12                     63.2%                 $8,964,565           $0

10/01/13                     62.14%                $11,434,823          $0

           21. As of 2013, the unfunded actuarial liability of the Plan, according to

Defendants' own calculations, was a staggering $83,051,146.

           22. Despite the annual drop in the Plan's funding ratio and the unfunded

actuarial liability of the plan, Defendants, and each of them, continually represented to

the Plan's participants, including Plaintiffs, that the Plan was financially secure.

           23. In or around December 2014, SRHS announced that the Plan would be

frozen and liquidated. SRHS was enjoined from liquidating the Plan, and it subsequently

agreed to pay $149,950,000 to the Plan over a 35-year payment schedule.

           24. Despite this payment plan from SRHS, the Special Fiduciary determined

in early 2018 that the Plan was still less than 28% funded and would be depleted by the

year 2025. In addition, there were insufficient funds in the Plan to pay 100% of the

benefits promised to the Plan's participants and/or beneficiaries, including Plaintiffs. The

Special Fiduciary determined that the only option was to cut benefits to the Plan's

participants and/or beneficiaries, including Plaintiffs.

           25. On April 12, 2018, pursuant to an Order of the Chancery Court of Jackson

County, Mississippi, Case No. 2015-0060, the benefits to the Plan's participants and/or

beneficiaries, including Plaintiffs, were immediately cut by twenty-five percent (25%)

and the cost-of-living increases (often referred to as "the 13th check") were suspended.




                                              15
    Case 1:21-cv-00204-HSO-JCG Document 1-2 Filed 06/11/21 Page 17 of 46


                                     COUNT 1
                             (AS TO ALL DEFENDANTS)

         26. Plaintiffs reallege and incorporate by reference all facts and allegations in

the preceding paragraphs.

         27. Defendant Transamerica provided administrative services for the Plan,

including the following:

          a. Domestic relations order qualification;

          b. Retiree administration, including completion of benefit election forms
             reflecting monthly benefits and tracking the Plan's participants in pay
             status and processing changes that impacted the payment of benefits; and

          c. Services to terminated vested Plan participants and alternate payees not
             in pay status.

         28. Defendant Transamerica also provided additional services for the Plan,

including the following:

          a. Actuarial services for the Plan, including:
                • Determining cash contribution pension expenses, financial
                    disclosures, and pension liabilities under GASB 24 and 27
                • Delivering a comprehensive written valuation report
                • Providing information on legislative and regulatory changes
                • Meeting with SRHS to review and discuss results of the actuarial
                    valuation report
                • Developing routine responses to the auditor's annual pension
                    questionnaire;
                • Preparing benefits calculations
                • Preparing required minimum distribution reports
                • Determining employee eligibility and vesting.

          b. Non-standard actuarial services for the Plan, including retirement program
             analysis;

          c. Actuarial Project for a Retirement Program Analysis and Redesign,
             including:
             • Collect Plan information
             • Identify SRHS goals and objectives
             • Determine Plan design alternatives to pursue
             • Present detailed analysis


                                            16
                                                     ('
    Case 1:21-cv-00204-HSO-JCG Document 1-2 Filed 06/11/21 Page 18 of 46


             •       Confirm transition strategy
             •       Select new design
             •       Communicate to Plan participants
             •       Implementation
             •       Review and monitor

          d. Direct Plan participant support services, including:
             • Online Defined Benefit (DBOL) for Plan participants
             • Customer contact center
             • Benefit calculations based on client provided data

          e. Administrative services, including:

                 •    Performing Plan level transaction processing
                         o Contributions
                         o Employer directed withdrawals
                         o Fund transfers
                 •    Assist in domestic relations orders
                 •    Prepare Plan administration manual
                 •    Prepare Plan level period fund statements
                 •    Prepare and mail annual benefits statements to the Plan's
                      participants
                 •    Perform retiree/participant level transition processing
                         o Establish and maintain retiree payment records
                         o State and federal tax withholding
                         o IRS Form 1099R reporting
                         o IRS Form 945 reporting
                         o Process deductions and supplemental payments on behalf of
                              retirees
                         o Conduct regular retiree death audits and work with SRHS to
                              address overpayments and resolve payment issues.

         29. Defendant Transamerica was authorized to withdraw payments for its

services from the Plan's assets.

         30. Defendant KPMG prepared audit reports of the financial statements of the

Plan and the financial statements of SRHS for all relevant years, including 2009 through

2013.

         31. Defendants had a duty to use such skill, prudence, and diligence as




                                              17
    Case 1:21-cv-00204-HSO-JCG Document 1-2 Filed 06/11/21 Page 19 of 46


actuaries, auditors, and/or accountants of ordinary skill and capacity commonly possess

and exercise in the performance of such services. This included a duty to ensure that

the Plan was adequately funded.

          32. As part of their duties, Defendants prepared and distributed reports to

SRHS, the Plan, and/or the Plan's beneficiaries. One of the reports completed each of

the relevant years was an actuarial valuation report for the Plan, the purpose of which

was to determine SRHS's annual required contribution to the Plan, annual costs for the

Plan, the funding ratio for the Plan, and the unfunded actuarial liability of the Plan.

          33. In addition, Defendants provided statements to the Plan's participants,

including Plaintiffs, purporting to represent the amounts each Plaintiff could receive

upon retirement and estimating each Plaintiffs monthly benefit payable as of age 65.

Defendants affirmatively represented in such statements that they had been carefully

prepared to ensure that the statements were accurate and up-to-date.

          34. Defendants had a duty to the Plaintiffs, as the Plaintiffs were intended

users of the reports and/or were reasonably foreseeable users of the reports completed

by Defendants as their information and reports were, at all relevant times, available to

Plaintiffs, and Plaintiffs are persons with whom SRHS may reasonably have been

expected to supply such information and reports.

          35. These duties include, but are not limited to, compliance with Actuarial

Standards of Practice (ASOP) as developed by the Actuarial Standard Board, including

but not limited to ASOP Nos.1, 4, 6, 41, 44, and 51, as well as all common law and

statutory duties.

          36. In additions, Defendants were required to perform their accounting




                                              18
    Case 1:21-cv-00204-HSO-JCG Document 1-2 Filed 06/11/21 Page 20 of 46


duties in accordance with Generally Accepted Auditing Standards ("GAAS"), Generally

Accepted Government Auditing Standards ("GAGAS"), and Generally Accepted

Accounting Principles ("GAAP").

          37. Defendants' purpose in performing audits and reviews of the Plan's

financial statements and information was to determine the Plan's present and future

ability to pay benefits to the Plan's participants and/or their beneficiaries, including

Plaintiffs, and to provide information to SRHS and the Plaintiffs that would be useful in

assessing the Plan's present and future ability to pay benefits.

          38. Defendants knew or should have known that Plaintiffs would rely on their

reports to determine whether the necessary funds would be available to pay benefits

when due.

          39. Defendants were negligent and breached the duties they owed to

Plaintiffs, including their duty to use reasonable care. These breaches include, but are

not limited to, the following:

           a. Defendants had a conflict of interest as they retained by SRHS, not the
              Plan, to complete the actuarial valuation report for the Plan;

           b. Defendants failed to disclose to Plaintiffs that they had a conflict of interest
              and had been retained by SRHS, not the Plan, to complete the actuarial
              valuation report for the Plan;

           c. Defendants failed to disclose to Plaintiffs that although the Plan was
              authorized to pay their fees, they were employed by SRHS;

           d. Defendants failed to properly disclose to Plaintiffs that SRHS had not paid
              into the Plan its annual required contribution since 2009;

           e. Defendants failed to properly disclose to Plaintiffs that the Plan's funding
              status was underfunded;




                                              19
Case 1:21-cv-00204-HSO-JCG Document 1-2 Filed 06/11/21 Page 21 of 46


     f.   Defendants failed to properly disclose to Plaintiffs the Plan's historical
          status of being underfunded leading to an unfunded actuarial liability of
          63.22% in 2012 and 62.14% in 2013;

     g. Defendants failed to properly disclose to Plaintiffs risks that were
        reasonably anticipated to affect the Plan's future financial status, including
        but not limited to SRHS's failure to pay its annual required contributions;

     h. Defendants failed to use clarity in preparing its reports, especially taking
        into account the intended users and/or reasonably foreseeable users of
        such reports;

     i.   Defendants produced reports that purportedly listed the benefits that
          would be paid to each Plaintiff but failed to disclose the Plan's
          underfunded status or that SRHS had not paid its annual required
          contributions, thereby placing the Plan and the participants' benefits at
          risk;

     j.   Defendants failed to certify that SRHS made its minimum contributions to
          the Plan;

     k. Defendants failed to ensure that SRHS increase its contribution to the
        Plan despite the Plan's funding status diminishing every year after 2009;

     I.   Defendants erroneously calculated SRHS's annual required contributions
          to the Plan;

     m. Defendants failed to ensure the financial stability of the Plan;

     n. Defendants prepared misleading statements that were sent by Defendants
        to Plan participants and/or beneficiaries annually;

     o. Defendants omitted important information regarding the lack of funding in
        the annual statement provided by Defendants to Plan participants and/or
        beneficiaries;

     p. Defendants issued reports stating that SRHS's contributions to the Plan
        were recognized when due, affirming SRHS's formal commitment to
        provide the contributions, and stating that SRHS had agreed to make
        contributions to the Plan sufficient to provide the Plan with assets with
        which to pay retirement benefits to Plan participants and/or beneficiaries
        even though Defendants knew, or should have known, that SRHS had
        failed to make such contributions since at least 2009;

     q. Defendants represented that SRHS contributed the remaining amounts
        necessary to fund the Plan at an actuarially determined rate even though



                                         20
                                                           ('
Case 1:21-cv-00204-HSO-JCG Document 1-2 Filed 06/11/21 Page 22 of 46


          Defendants knew, or should have known, that SRHS had not made its
          required contributions to the Plan since prior to 2009;

     r.   Defendants were overly optimistic in its estimate of amounts that would be
          collected by the hospital's Patient Financial Services and made basic
          calculation errors, and Defendants' calculations of the department's
          collection rate, instances of patient death or bankruptcy (which obstruct
          account collection) were removed from the denominator (the universe of
          possible collections), but left in the numerator (the amounts actually
          collected), which had the effect of assuming collection while failing to
          discount for non-collection;

     s. Defendants commingled Patient Financial Services bad debt recoveries
        with the department's collection from "good/unaged" accounts, thus vastly
        overstating the amounts properly categorized as bad debt recoveries and
        concealing the much lower rate, and Defendants could have easily
        avoided this error by reviewing the run rate (dollars actually collected per
        month) for bad debt accounts;

     t.   Defendants erroneously credited an inflated $50 million in anticipated bad
          debt recovery, as described above, and combined it with $5 million in
          actual annual historical recovery, effectively, double counting bad debt
          recoveries;

     u. Defendants used a five-year overall calculation in its 2011 and 2012
        audits, assuming collection rates at the same rate as earlier years (e.g.,
        2008), when, in fact, the hospital's collection rates had deteriorated
        markedly in subsequent years;

     v. Defendants distorted the allowance rate in its calculation of the hospital's
        allowance for doubtful accounts; the correct applicable rate was
        approximately 83%, which would have been revealed by testing all the
        subsequent balances by comparing the previous year's gross receivables
        to what was subsequently collected, but Defendants did not test the
        balances sufficiently, and used an incorrect rate of 79%, without taking
        proper steps, required by its profession, to corroborate it;

     w. Defendants calculated the hospital's reserves based only on
        closed/settlement accounts (i.e., those accounts that have been
        successfully worked and closed) and excluded accounts that historically
        remained open or unsettled, thereby artificially inflating the hospital's net
        receivables;

     x. Defendants allowed credit for Disproportionate Share Hospital ("DSH")
        payments, a government payment intended to subsidize treating Medicare
        and Medicaid patients, as bad debt collection, although DSH applies



                                       21
                                                                   r·
    Case 1:21-cv-00204-HSO-JCG Document 1-2 Filed 06/11/21 Page 23 of 46


                generally and not to particular patient accounts, as well as accruing DSH
                payments as a receivable elsewhere, effectively crediting DSH payments
                twice;

            y. Defendants allowed credit for Executive Health Resources ("ERR")
               recoveries of Recovery Audit Contractor ("RAC") recoupments (funds the
               hospital regained after confiscation by Medicare and Medicaid auditors) as
               both bad debt collection and a receivable, effectively crediting HER
               recoveries twice; and

            z. Such other breaches as will be established at trial.

            40. Defendants' breaches of its duties resulted in an $88 million

overstatement of SRHS's accounts receivable.

            41. Defendants' negligence masked the Plan's underfunding status, and had

Defendants acted within the standard of care, SRHS would have known about the

Plan's underfunding sooner and could have acted sooner to ensure the financial stability

of the Plan.

            42. Plaintiffs detrimentally relied on Defendants' representations and reports

that the Fund was financially stable and that the benefits would be paid when due,

including becoming or remaining employed by SRHS, continuing to contribute to the

Plan, and/or not challenging the status of the Plan or its ability to pay retirement

benefits.

            43. As a proximate result of Defendants' breaches of its duties, Plaintiffs were

injured and suffered damages, including but not limited to retirement benefit losses.

                                        COUNT 2
                                (AS TO ALL DEFENDANTS)

            44. Plaintiffs reallege and incorporate by reference all facts and allegations in

the preceding paragraphs.

            45. Defendants consented to become a fiduciary to the Plan and to Plaintiffs



                                               22
                                                    ('
    Case 1:21-cv-00204-HSO-JCG Document 1-2 Filed 06/11/21 Page 24 of 46


when they agreed to provide, and did provide, administrative services, including the

following:

             a. Domestic relations order qualification;

             b. Retiree administration, including completion of benefit election forms
                reflecting monthly benefits and tracking the Plan's participants in pay
                status and processing changes that impacted the payment of benefits; and

             c. Services to terminated vested Plan participants and alternate payees not
                in pay status.

             46. Defendants also agreed to provide, and did provide, additional services for

the Plan, including the following:

             a. Actuarial services for the Plan, including:
                   • Determining cash contribution pension expenses, financial
                      disclosures, and pension liabilities under GASB 24 and 27
                   • Delivering a comprehensive written valuation report
                   • Providing information on legislative and regulatory changes
                   • Meeting with SRHS to review and discuss results of the actuarial
                       valuation report
                   • Developing routine responses to the auditor's annual pension
                       questionnaire;
                   • Preparing benefits calculations
                   • Preparing required minimum distribution reports
                   • Determining employee eligibility and vesting.

             b. Non-standard actuarial services for the Plan, including retirement program
                analysis;

              c. Actuarial Project for a Retirement Program Analysis and Redesign,
                 including:
                 • Collect Plan information
                 • Identify SRHS goals and objectives
                 • Determine Plan design alternatives to pursue
                 • Present detailed analysis
                 • Confirm transition strategy
                 • Select new design
                 • Communicate to Plan participants
                 • Implementation
                 • Review and monitor




                                               23
    Case 1:21-cv-00204-HSO-JCG Document 1-2 Filed 06/11/21 Page 25 of 46


            d. Direct Plan participant support services, including:
               • Online Defined Benefit (DBOL) for Plan participants
               • Customer contact center
               • Benefit calculations based on client provided data

           e. Administrative services, including:

                 •   Performing Plan level transaction processing
                         o Contributions
                         o Employer directed withdrawals
                         o Fund transfers
                 •   Assist in domestic relations orders
                 •   Prepare Plan administration manual
                 •   Prepare Plan level period fund statements
                 •   Prepare and mail annual benefits statements to the Plan's
                     participants
                 •   Perform retiree/participant level transition processing
                        o Establish and maintain retiree payment records
                        o State and federal tax withholding
                        o IRS Form 1099R reporting
                        o IRS Form 945 reporting
                        o Process deductions and supplemental payments on behalf of
                             retirees
                        o Conduct regular retiree death audits and work with SRHS to
                             address overpayments and resolve payment issues.


          47. Defendants were authorized to withdraw payments for its services from

the Plan's assets.

          48. Defendants advised SRHS as to whether contributions should be

made to the Plan from at least 2008 to 2014, and Defendants provided financial advice

to SRHS with respect to its future ability to make-up its missed contributions to the Plan.

          49. Defendants were, at all relevant times, fiduciaries to the Plan and

its participants and/or beneficiaries, including Plaintiffs, as (a) their activities went

beyond operating on their own behalf but were for the benefit of the Plan and its

participants; (b) they had a common interest with the Plan and its participants and

profited from the Plan's activities; (c) the Plan and its participants reposed trust in


                                               24
    Case 1:21-cv-00204-HSO-JCG Document 1-2 Filed 06/11/21 Page 26 of 46


Defendants; and/or (d) Defendants had dominion and/or control over the Plan and its

participants.

          50. Defendants owed a fiduciary duty to Plaintiffs, which included a duty to act

solely on behalf of Plaintiffs' exclusive interest with the sole purpose of providing

benefits to the Plan's participants and/or beneficiaries. This included a duty to ensure

that the Plan was adequately funded and/or financially sound.

          51. Defendants breached their fiduciary duty to Plaintiffs. Such breaches

include, but are not limited to:

           a. Defendants had a conflict of interest as they retained by SRHS, not the
              Plan, to complete the actuarial valuation report for the Plan;

           b. Defendants failed to disclose to Plaintiffs that they had a conflict of interest
              and had been retained by SRHS, not the Plan, to complete the actuarial
              valuation report for the Plan;

           c. Defendants failed to disclose to Plaintiffs that although the Plan was
              authorized to pay their fees, they were employed by SRHS;

           d. Defendants failed to properly disclose to Plaintiffs that SRHS had not paid
              into the Plan its annual required contribution since 2009;

           e. Defendants failed to properly disclose to Plaintiffs that the Plan's funding
              status was underfunded;

           f.   Defendants failed to properly disclose to Plaintiffs the Plan's historical
                status of being underfunded leading to an unfunded actuarial liability of
                63.22% in 2012 and 62.14% in 2013;

           g. Defendants failed to properly disclose to Plaintiffs risks that were
              reasonably anticipated to affect the Plan's future financial status, including
              but not limited to SRHS's failure to pay its annual required contributions;

           h. Defendants failed to use clarity in preparing its reports, especially taking
              into account the intended users and/or reasonably foreseeable users of
              such reports;

           i.   Defendants produced reports that purportedly listed the benefits that
                would be paid to each participant but failed to disclose the Plan's



                                              25
                                                 ('
Case 1:21-cv-00204-HSO-JCG Document 1-2 Filed 06/11/21 Page 27 of 46


          underfunded status or that SRHS had not paid its annual required
          contributions, thereby placing the Plan and Plaintiffs' benefits at risk;

     j.   Defendants failed to certify that SRHS made its minimum contributions to
          the Plan;                                                            ·

     k. Defendants failed to ensure that SRHS increase its contribution to the
        Plan despite the Plan's funding status diminishing every year after 2009;

     I.   Defendants erroneously calculated SRHS's annual required contributions
          to the Plan;

     m. Defendants failed to ensure the financial stability of the Plan;

     n. Defendants prepared misleading statements that were sent by Defendants
        to Plan participants annually;

     o. Defendants omitted important information regarding the lack of funding in
        the annual statement provided by Defendants to Plaintiffs;

     p. Defendants issued reports stating that SRHS's contributions to the Plan
        were recognized when due, affirming SRHS's formal commitment to
        provide the contributions, and stating that SRHS had agreed to make
        contributions to the Plan sufficient to provide the Plan with assets with
        which to pay retirement benefits to Plan participants even though
        Defendants knew, or should have known, that SRHS had failed to make
        such contributions since at least 2009;

     q. Defendants represented that SRHS contributed the remaining amounts
        necessary to fund the Plan at an actuarially determined rate even though
        Defendants knew, or should have known, that SRHS had not made its
        required contributions to the Plan since prior to 2009;

     r.   Defendants were overly optimistic in its estimate of amounts that would be
          collected by the hospital's Patient Financial Services and made basic
          calculation errors, and Defendants' calculations of the department's
          collection rate, instances of patient death or bankruptcy (which obstruct
          account collection) were removed from the denominator (the universe of
          possible collections), but left in the numerator (the amounts actually
          collected), which had the effect of assuming collection while failing to
          discount for non-collection;

     s. Defendants commingled Patient Financial Services bad debt recoveries
        with the department's collection from "good/unaged" accounts, thus vastly
        overstating the amounts properly categorized as bad debt recoveries and
        concealing the much lower rate, and Defendants could have easily



                                         26
                      ('
   Case 1:21-cv-00204-HSO-JCG                       (''
                              Document 1-2 Filed 06/11/21 Page 28 of 46


              avoided this error by reviewing the run rate (dollars actually collected per
              month) for bad debt accounts;

         t.   Defendants erroneously credited an inflated $50 million in anticipated bad
              debt recovery, as described above, and combined it with $5 million in
              actual annual historical recovery, effectively, double counting bad debt
              recoveries;

          u. Defendants used a five-year overall calculation in its 2011 and 2012
             audits, assuming collection rates at the same rate as earlier years (e.g.,
             2008), when, in fact, the hospital's collection rates had deteriorated
             markedly in subsequent years;

         v. Defendants distorted the allowance rate in its calculation of the hospital's
            allowance for doubtful accounts; the correct applicable rate was
            approximately 83%, which would have been revealed by testing all the
            subsequent balances by comparing the previous year's gross receivables
            to what was subsequently collected, but Defendants did not test the
            balances sufficiently, and used an incorrect rate of 79%, without taking
            proper steps, required by its profession, to corroborate it;

         w. Defendants calculated the hospital's reserves based only on
            closed/settlement accounts (i.e., those accounts that have been
            successfully worked and closed) and excluded accounts that historically
            remained open or unsettled, thereby artificially inflating the hospital's net
            receivables;

          x. Defendants allowed credit for Disproportionate Share Hospital ("DSH")
             payments, a government payment intended to subsidize treating Medicare
             and Medicaid patients, as bad debt collection, although DSH applies
             generally and not to particular patient accounts, as well as accruing DSH
             payments as a receivable elsewhere, effectively crediting DSH payments
             twice;

          y. Defendants allowed credit for Executive Health Resources ("ERR")
             recoveries of Recovery Audit Contractor ("RAC") recoupments (funds the
             hospital regained after confiscation by Medicare and Medicaid auditors) as
             both bad debt collection and a receivable, effectively crediting HER
             recoveries twice; and

          z. Such other breaches as will be established at trial.

         52. As a result of Defendants' breach of their fiduciary duties, Plaintiffs were

harmed and suffered damages, including but not limited to loss of retirement benefits.




                                             27
    Case 1:21-cv-00204-HSO-JCG Document 1-2 Filed 06/11/21 Page 29 of 46


          53. In breaching their fiduciary duties to the Plan and the Plaintiffs,

Defendants acted with malice and/or gross negligence which evidenced a

willful, wanton, or reckless disregard and entitling Plaintiffs to punitive damages.


                                       COUNT 3
                               (AS TO ALL DEFENDANTS)

          54. Plaintiffs reallege and incorporate by reference all facts and allegations in

the preceding paragraphs.

          55. The negligent acts of and/or breaches by Defendants, and each of them,

disclose a reckless indifference to consequences without the exertion of any substantial

effort to avoid them.

          56. In carrying out these activities, Defendants, and each of them, acted

willfully, wantonly, and/or with reckless disregard of the consequences to Plaintiffs.

          57. As a result of the gross negligence of Defendants, and each of them,

Plaintiffs were harmed and suffered damages, including but not limited to the loss of

retirement benefits.

          58. Defendants, and each of them, acted with malice and/or gross negligence

which evidenced a willful, wanton, or reckless disregard and entitling Plaintiffs to

punitive damages.

                                       COUNT4
                               (AS TO ALL DEFENDANTS)

          59. Plaintiffs reallege and incorporate by reference all facts and allegations in

the preceding paragraphs.

          60. Defendants made misrepresentations or omissions of material and

significant facts, including the following:



                                              28
Case 1:21-cv-00204-HSO-JCG Document 1-2 Filed 06/11/21 Page 30 of 46


     a. Defendants failed to disclose to Plaintiffs, that they had a conflict of
        interest;

     b. Defendants failed to disclose to Plaintiffs that they were being paid from
        the Plan's funds but had been employed by SRHS;

     c. Defendants failed to properly disclose to Plaintiffs that SRHS had not paid
        into the Plan its annual required contribution since 2009;

     d. Defendants failed to properly disclose to Plaintiffs that the Plan's funding
        status was underfunded;

     e. Defendants failed to properly disclose to Plaintiffs the Plan's historical
        status of being underfunded leading to an unfunded actuarial liability of
        63.22% in 2012 and 62. 14% in 2013;

     f.   Defendants failed to properly disclose to Plaintiffs risks that were
          reasonably anticipated to affect the Plan's future financial status, including
          but not limited to SRHS's failure to pay its annual required contributions;

     g. Defendants failed to use clarity in preparing its reports, especially taking
        into account the intended users and/or reasonably foreseeable users of
        such reports;

     h. Defendants produced reports that purportedly listed the benefits that
        would be paid to each participant but failed to disclose the Plan's
        underfunded status or that SRHS had not paid its annual required
        contributions, thereby placing the Plan and Plaintiffs' benefits at risk;

     i.   Defendants failed to certify that SRHS made its minimum contributions to
          the Plan;

     j.   Defendants issued reports stating that SRHS's contributions to the Plan
          were recognized when due, praising SRHS's formal commitment to
          provide the contributions, and stating that SRHS had agreed to make
          contributions to the Plan sufficient to provide the Plan with assets with
          which to pay retirement benefits to Plaintiffs even though Defendants
          knew, or should have known, that SRHS had failed to make such
          contributions since at least 2009;

     k. Defendants represented that SRHS contributed the remaining amounts
        necessary to fund the Plan at an actuarially determined rate even though
        Defendants knew, or should have known, that SRHS had not made its
        required contributions to the Plan since prior to 2009;




                                         29
     Case 1:21-cv-00204-HSO-JCG Document 1-2 Filed 06/11/21 Page 31 of 46



              I.   Defendants recommended that the Plan's participants, including Plaintiffs,
                   continue to make their contributions to the Plan even though SRHS was
                   not and the Plan was grossly underfunded;

           m. Defendants' audits of SRHS's financial statements resulted in an
              overstatement of SRHS's accounts receivable by $88 million; and

           n. Such other misrepresentations that may be established in discovery and
              proven at trial.

          61. In making these misrepresentations, Defendants failed to exercise that

degree of diligence and expertise that the public, including Plaintiffs, is entitled to expect

from actuaries, auditors, accountants and/or fiduciaries.

          62. Defendants' negligence masked the Plan's underfunding status and had

Defendants acted within the standard of care, SRHS would have known about the

Plan's underfunding sooner and could have acted sooner to ensure the financial stability

of the Plan

          63. Plaintiffs reasonably relied on Defendants' misrepresentations and

suffered damages as a direct and proximate result of such reliance, including but not

limited to loss of retirement benefits.

                                          COUNT 5
                                  (AS TO ALL DEFENDANTS)

          64. Plaintiffs reallege and incorporate by reference all facts and allegations in

the preceding paragraphs.

          65. Defendant Transamerica entered into contracts with SRHS, including but

not limited to contractual agreements dated September 15, 2011, and attached hereto

as Exhibit "1." Exhibit "1" is a true and correct copy of the relevant contract; however,

the contract is being filed under seal as it is confidential and subject to a Protective




                                                30
    Case 1:21-cv-00204-HSO-JCG Document 1-2 Filed 06/11/21 Page 32 of 46


Order issued by the Chancery Court of Jackson County, Mississippi, Cause No. 2014-

2753-NH, et al., dated June 23, 2015.

         66. Pursuant to its Pension Services Agreement with SRHS, Defendant

Transamerica agreed to provide services for the Plan, including the following:

          a. Actuarial services for the Plan, including:
                • Determining cash contribution pension expenses, financial
                    disclosures, and pension liabilities under GASB 24 and 27
                • Delivering a comprehensive written valuation report
                • Providing information on legislative and regulatory changes
                • Meeting with SRHS to review and discuss results of the actuarial
                    valuation report
                • Developing routine responses to the auditor's annual pension
                    questionnaire;
                • Preparing benefits calculations
                • Preparing required minimum distribution reports
                • Determining employee eligibility and vesting.

          b. Non-standard actuarial services for the Plan, including retirement program
             analysis;

          c. Actuarial Project for a Retirement Program Analysis and Redesign,
             including:
             • Collect Plan information
             • Identify SRHS goals and objectives
             • Determine Plan design alternatives to pursue
             • Present detailed analysis
             • Confirm transition strategy
             • Select new design
             • Communicate to Plan participants
             • Implementation
             • Review and monitor

          d. Direct Plan participant support services, including:
             • Online Defined Benefit (DBOL) for Plan participants
             • Customer contact center
             • Benefit calculations based on client provided data

          e. Administrative services, including:

               •   Performing Plan level transaction processing
                      o Contributions


                                            31
    Case 1:21-cv-00204-HSO-JCG Document 1-2 Filed 06/11/21 Page 33 of 46


                         o Employer directed withdrawals
                         o Fund transfers
                  •   Assist in domestic relations orders
                  •   Prepare Plan administration manual
                  •   Prepare Plan level period fund statements
                  •   Prepare and mail annual benefits statements to the Plan's
                      participants
                  •   Perform retiree/participant level transition processing
                         o Establish and maintain retiree payment records
                         o State and federal tax withholding
                         o IRS Form 1099R reporting
                         o IRS Form 945 reporting
                         o Process deductions and supplemental payments on behalf of
                              retirees
                         o Conduct regular retiree death audits and work with SRHS to
                              address overpayments and resolve payment issues.

             67. Defendants were authorized to withdraw payment for their services from

the Plan.

             68. Pursuant to the DB Outsourcing Agreement, Defendant Transamerica

agreed to provide additional administrative procedures for SRHS and specifically

assumed fiduciary responsibility for services for the Plan's participants, including the

following:

             a. Domestic relations order qualification;

             b. Retiree administration, including completion of benefit election forms

                 reflecting monthly benefits and tracking the Plan's participants in pay

                 status and processing changes that impacted the payment of benefits; and

             c. Services to terminated vested Plan participants and alternate payees not

                 in pay status.

             69. Upon information and belief, from 1978 until 2013, Defendant KPMG

performed audits of SRHS's financial statements and, for all relevant time periods,

audits of the Plan's financial statements pursuant to contracts between KPMG and


                                               32
    Case 1:21-cv-00204-HSO-JCG Document 1-2 Filed 06/11/21 Page 34 of 46


SRHS, including those attached hereto as Exhibit "2". Exhibit "2" is a true and correct

copy of the relevant statement; however, the statement is being filed under seal as it is

confidential and subject to a Protective Order issued by the Chancery Court of Jackson

County, Mississippi, Cause No. 2014-2753-NH, et al., dated June 23, 2015.

          70. In the alternative, at all relevant times, including from 2009 to 2014,

Defendants, by their conduct and acts, represented to SRHS and to the Plan's

participants, including Plaintiffs, that they were conducting their services pursuant to

agreements with SRHS. In addition, Defendants' actions demonstrated an intention to

carry out a contractual relationship with SRHS, and Defendants were paid and therefore

received a benefit from the relationship.

          71. Defendants' contracts with SRHS were entered into for the benefit of

the Plaintiffs and/or the benefits to Plaintiffs were the direct result of the performance

within the contemplation of Defendants and SRHS as demonstrated by the terms of

their agreements. As such, the Plaintiffs are third party beneficiaries to the contracts

between Defendants and SRHS.

          72. Defendants owed a duty of good faith and fair dealing to Plaintiffs in the

performance and enforcement of their contracts with SRHS, and Defendants had a duty

to perform with the justified expectations of the Plaintiffs.

          73. Defendants breached the contract(s), including as follows:

           a. Defendants had a conflict of interest;

           b. Defendants failed to disclose to Plaintiffs that they had a conflict of
              interest;

           c. Defendants failed to properly disclose to Plaintiffs that SRHS had not paid
              into the Plan its annual required contribution since 2009;




                                              33
                  ("
Case 1:21-cv-00204-HSO-JCG                      ( ' ':
                           Document 1-2 Filed 06/11/21 Page 35 of 46


     d. Defendants failed to properly disclose to Plaintiffs that the Plan's funding
        status was underfunded;

     e. Defendants failed to properly disclose to Plaintiffs the Plan's historical
        status of being underfunded leading to an unfunded actuarial liability of
        63.22% in 2012 and 62.14% in 2013;

     f.   Defendants failed to properly disclose to Plaintiffs risks that were
          reasonably anticipated to affect the Plan's future financial status, including
          but not limited to SRHS's failure to pay its annual required contributions;

     g. Defendants failed to use clarity in preparing its reports, especially taking
        into account the intended users and/or reasonably foreseeable users of
        such reports;

     h. Defendants produced reports that purportedly listed the benefits that
        would be paid to each participant but failed to disclose the Plan's
        underfunded status or that SRHS had not paid its annual required
        contributions, thereby placing the Plan and Plaintiffs' benefits at risk;

     i.   Defendants failed to certify that SRHS made its minimum contributions to
          the Plan;

     j.   Defendants failed to ensure that SRHS increase its contribution to the
          Plan despite the Plan's funding status diminishing every year after 2009;

     k. Defendants erroneously calculated SRHS's annual required contributions;

     I.   Defendants suggested options detrimental to the Plaintiffs, including but
          not limited to increasing employee contributions, freezing future accruals,
          reducing benefit multipliers, and/or reducing or eliminating cost of living
          allowances;

     m. Defendants recommended that the Plan's participants, including Plaintiffs,
        continue to make their contributions to the Plan even though SRHS was
        not and the Plan was grossly underfunded;

     n. Defendants issued reports stating that SRHS's contributions to the Plan
        were recognized when due, confirming SRHS's formal commitment to
        provide the contributions, and stating that SRHS had agreed to make
        contributions to the Plan sufficient to provide the Plan with assets with
        which to pay retirement benefits to Plan participants even though
        Defendants knew, or should have known, that SRHS had failed to make
        such contributions since at least 2009;




                                         34
                                                    (\
    Case 1:21-cv-00204-HSO-JCG Document 1-2 Filed 06/11/21 Page 36 of 46


           o. Defendants represented that SRHS contributed the remaining amounts
              necessary to fund the Plan at an actuarially determined rate even though
              Defendants knew, or should have known, that SRHS had not made its
              required contributions to the Plan since prior to 2009;

           p. Defendants recommended that the Plan's participants, including Plaintiffs,
              continue to make their contributions to the Plan even though the Plan was
              grossly underfunded;

           q. Defendants failed to prevent the Plan from becoming underfunded and at
              risk financially;

           r.   Defendants permitted the Plan to become underfunded and at risk
                financially;

           s. Defendants performed audits of SRHS's financial statements that resulted
              in an overstatement of accounts receivable by $88 million; and

          t.    Such other breaches as may be identified through discovery and/or
                established at trial.

          74. As a result of Defendants' breach of contract, and each of them, Plaintiffs

were harmed and have sustained damages, including but not limited to loss of

retirement benefits.

          75. Defendants' breach of contract, and each of them, was the result of an

intentional wrong and/or Defendants acted maliciously or with reckless disregard of the

rights of Plaintiffs, and therefore Plaintiffs are entitled to punitive damages.

                                       COUNTS
                               (AS TO ALL DEFENDANTS)

          76. Plaintiffs reallege and incorporate by reference all facts and allegations in

the preceding paragraphs.

          77. From at least 2009 through 2014, Defendants, and each of them, made

certain representations to Plaintiffs, including but not limited to the following:

          a. That they did not have any conflict of interest in preparing their reports for
             the Plan;



                                              35
                      ('
    Case 1:21-cv-00204-HSO-JCG Document 1-2 Filed 06/11/21 Page 37 of 46



          b. That SRHS had paid its required contributions;

          c. That the Plan was not underfunded;

          d. That the Plan did not have a below recommended unfunded actuarial
             liability;

          e. That there were no reasonably anticipated risks that could affect the
             Plan's future financial status;

          f.   That certain benefits would be paid to each participant upon retirement;

          g. That the Plan's participants and/or beneficiaries, including Plaintiffs, would
             receive certain benefits upon retirement and such benefits would be
             available to them;

          h. That the Plan's participants, including Plaintiffs, should continue to make
             their contributions to the Plan;

          i.   That SRHS's contributions to the Plan were recognized when due;

          j.   That SRHS was committed to providing contributions to the Plan;

          k. That SRHS had agreed to make contributions to the Plan sufficient to
             provide the Plan with assets with which to pay retirement benefits;

          I.   That SRHS's contributions to the Plan were sufficient to fund the Plan in
               order to pay retirement benefits; and

          m. Such other representations as may be established in discovery and
             proven at trial.

         78. Defendants made these representations in writing including in their

Actuarial Valuation Reports completed from 2009 through 2014; the Annual Defined

Benefits Statements provided to each of the Plan's participants and/or beneficiaries,

including Plaintiffs, from 2009 through 2014; and the audit reports it completed for the

Plan and for SRHS from at least 2009 through 2013.

         79. These representations by Defendants were false and material, and at all

relevant times Defendants knew they were false or was ignorant of their truth.



                                             36
    Case 1:21-cv-00204-HSO-JCG Document 1-2 Filed 06/11/21 Page 38 of 46


          80. Defendants intended that their representations would be acted upon by

the Plaintiffs and in the manner reasonably contemplated.

          81. At all relevant times, Plaintiffs were ignorant of the falsity of Defendants'

statements and rightfully and reasonably relied upon the truth of Defendants'

statements.

          82. As a consequence and proximate result of Defendants' false

representations, Plaintiffs were injured and suffered damages, including but not limited

to loss of retirement benefits.

          83. Defendants' representations were the result of an intentional wrong

and/or Defendants acted maliciously or with reckless disregard of the rights of the

Plaintiffs, and therefore Plaintiffs are entitled to punitive damages.

                                          COUNT7
                                  (AS TO ALL DEFENDANTS)

          84. Plaintiffs reallege and incorporate by reference all facts and allegations in

the preceding paragraphs.

          85. At all relevant times, the Plan's participants, including the Plaintiffs, had a

contractual relationship with SRHS where the Plan's participants would contribute 3% of

their wages to the Plan and SRHS would contribute the actuarially determined amount

to the Plan.

          86. Defendants, and each of them, interfered with this contract.

          87. The interference by Defendants, and each of them, with the contract

caused SRHS not to perform its requirements while the Plan's participants, including

Plaintiffs, performed their requirements.

          88. Defendants, and each of them, acted intentionally and willfully with the



                                              37
    Case 1:21-cv-00204-HSO-JCG Document 1-2 Filed 06/11/21 Page 39 of 46


purpose of causing damage to the Plaintiffs, and their acts were done with the unlawful

purpose of causing damage and loss to the Plan, without right or justifiable cause on

their part.

              89. Defendants' conduct masked the Plan's underfunding status and had

KPMG properly conducted its audits, SRHS would have known about the Plan's

underfunding sooner and could have acted sooner to ensure the financial stability of the

Plan.

            90. But for the interference by Defendants, and each of them, SRHS would

have carried out performance of its contract with the Plan's participants, including

Plaintiffs, to properly fund the Plan.

            91. As a proximate result of the acts of Defendants, and each of them,

Plaintiffs were injured and have sustained damages, including but not limited to loss of

retirement benefits.

                                         COUNTS
                                 (AS TO ALL DEFENDANTS)

            92. Plaintiffs reallege and incorporate by reference all prior allegations in

the preceding paragraphs.

            93. Defendants, and each of them, represented facts to the Plaintiffs

concerning the plan, including but not limited to, the funding of the Plan, whether SRHS

was making the contributions required to sustain the Plan, and the financial stability of

the Plan.

            94. The Plan's participants were induced to commence and/or continue

employment with SRHS and participate in the Plan in reliance on Defendants' false

representations, thus changing their positions based upon such false representations.



                                               38
                          r·,                                     (''
    Case 1:21-cv-00204-HSO-JCG Document 1-2 Filed 06/11/21 Page 40 of 46


          95. Defendants, and each of them, should be estopped from denying the

benefits promised to Plaintiffs under the Plan.


                                        COUNT 9
                                (AS TO ALL DEFENDANTS)

          96. Plaintiffs reallege and incorporate by reference all prior allegations in the

preceding paragraphs.

          97. Defendants, and each of them, made promises to Plaintiffs concerning the

Plan, including, but not limited to, promises that the Plan was adequately funded and

would be capable of paying the promised benefits to Plaintiffs.

         98. Defendants, and each of them, intended that these promises would be

relied upon, and Plan's participants were induced to commence and/or continue

employment with SRHS and participant in the Plan in reliance on Defendants' false

promises.

         99. Refusal to enforce Defendants' promises as described above would

sanction a fraud or otherwise result in an injustice.

         100.        Defendants, and each of them, should be estopped from denying

benefits promised to Plaintiffs under the Plan.

                                        COUNT 10
                                (AS TO ALL DEFENDANTS)

         101.        Plaintiffs reallege and incorporate by reference all prior allegation in

the preceding paragraphs.

         102.        Plaintiffs requests that a constructive trust for funds and monies

wrongfully retained and converted by Defendants, and each of them, be created.




                                             39
    Case 1:21-cv-00204-HSO-JCG Document 1-2 Filed 06/11/21 Page 41 of 46


          103.         Defendants had a fiduciary relationship to Plaintiffs and promised to

ensure that the Plan was adequately funded so that Plaintiffs would receive all

retirement benefits due to them.

          104.         Plaintiffs relied on Defendants' promises and Defendants received

money as a result of such reliance and were therefore unjustly enriched.

                                         COUNT 11
                                 (AS TO ALL DEFENDANTS)

          105.         Plaintiffs reallege and incorporate by reference all prior allegations

in the preceding paragraphs.

          106.         The Retirement Trust created by the Plan is an express trust

created for the benefit of all Plaintiffs.

          107.        As an express trust, the Retirement Trust is subject to the

provisions of the Mississippi Uniform Trust Act, Miss. Code Ann. § 91-8-101 et seq.

(hereafter "MUTA"), effective July 1, 2014, as applicable for all existing trusts. Miss.

Code Ann.§ 91-8-106.

          108.         MUTA establishes a statutory cause of action for a breach of trust.

Miss. Code Ann. § 91-8-208(c)(13); § 91-8-1001 (a).

          109.         Mississippi common law of trusts and principles of equity

supplement the statutory code except to the extent modified by MUTA or other

Mississippi statutes. Miss. Code Ann. § 91-8-106.

          110.        The Trustees of the Retirement Trust have, and at all relevant times

had, a duty to administer the Trust such that all of its assets were delivered in good faith

and in accordance with the Trust's terms and purposes and the interests of the




                                              40
    Case 1:21-cv-00204-HSO-JCG Document 1-2 Filed 06/11/21 Page 42 of 46


beneficiaries of the Trust, including Plaintiffs, and in accordance with MUTA and

Mississippi common law. Miss. Code Ann.§ 91-8-106; § 91-8-801.

          111.        Defendants, and each of them, failed to act in good faith in

assisting the Trust's trustees and/or in dealing with the Trust's trustees with knowledge

that the Trust's trustees were exceeding and/or improperly exercising their powers.

Miss. Code. Ann.§ 91-8-1012.

          112.       As a proximate result of Defendants' lack of good faith in dealing

with the Trust's trustees, Plaintiffs suffered damages, including but not limited to, loss of

retirement benefits, and seek costs and expenses, including attorneys' fees, as

provided by MUTA. Miss. Code Ann.§ 91-8-1004.

                                       COUNT12
                               (AS TO ALL DEFENDANTS)
                                    '
          113.       Plaintiffs reallege and incorporate by reference all prior allegations

in the preceding paragraphs.

          114.       At all relevant times, SRHS, Transamerica, and/or KPMG were

aware that SRHS was not making the annual required contributions to the Plan and that

the financial stability of the Plan was in jeopardy.

          115.       This purposeful conduct was unlawful and/or fraudulent and agreed

upon by the Defendants, and each of them.

          116.       As a result of the Defendants' conducts, Plaintiffs sustained

damages, including but not limited to loss of retirement benefits.

          117.       Defendants' acts were intentional and/or Defendants acted

maliciously or with reckless disregard of the rights of the Plaintiffs, and therefore

Plaintiffs are entitled to punitive damages.



                                               41
    Case 1:21-cv-00204-HSO-JCG Document 1-2 Filed 06/11/21 Page 43 of 46


                                        COUNT13
                                (AS TO ALL DEFENDANTS)

             118.      Plaintiffs reallege and incorporate by reference all prior allegations

in the preceding paragraphs.

             119.      The Defendants, and each of them, knew that another's conduct

constituted a breach of duty but gave substantial assistance and/or encouragement to

the other.

             120.      As a result of the tortious conduct of Defendants, and each of them,

Plaintiffs were harmed and sustained damages, including but not limited to loss of

retirement benefits.

             121.      Defendants' acts were intentional and/or Defendants acted

maliciously or with reckless disregard of the rights of the Plaintiffs, and therefore

Plaintiffs are entitled to punitive damages.

                                   PRAYER FOR RELIEF

       WHEREFORE, Plaintiffs pray that judgment be entered against Defendants, and

each of them, and that Plaintiffs be awarded the following damages:

   1. All compensatory damages, past and future, to which Plaintiffs are entitled;

   2. Punitive damages against Defendants, and each of them;

   3. Pre-judgment interest;

   4. Post-judgment interest;

   5. Attorneys' fees and court costs to the extent permitted by law; and

   6. Such other damages to which this Court determined Plaintiffs are entitled.

                                   JURY TRIAL DEMAND

       Plaintiffs respectfully demand trial by jury.


                                               42
   Case 1:21-cv-00204-HSO-JCG Document 1-2 Filed 06/11/21 Page 44 of 46



                        DOCUMENT PRESERVATION DEMAND

       Plaintiffs demand Defendants, and each of them, preserve all documents,

electronically stored information, and tangible things that support any of Plaintiffs' claims

or Defendants' defenses pertaining to the allegations raised in this Complaint.

       DATE:         April 7, 2021.

                                      Respectfully submitted,




                                      REEVES MES AYER,PLLC
                                      James R. R ves, Jr. (MS Bar No. 9519)
                                      Matthew G. Mestayer (MS Bar No. 9646)
                                      Jennifer P. Burkes, Of Counsel (MSB Bar No. 9420)
                                      Post Office Box 1388
                                      160 Main Street
                                      Biloxi, MS 39530
                                      Telephone: (228) 374-5151
                                      Facsimile: (228) 374-6630
                                      jrr@rmlawcall.com
                                      mgm@rmlawcall.com
                                      jpb@rmlawcall.com

                                      ATTORNEYS FOR PLAINTIFFS




                                               43
      Case 1:21-cv-00204-HSO-JCG Document 1-2 Filed 06/11/21 Page 45 of 46


            IN THE CIRCUIT COURT OF JACKSON COUNTY, MISSISSIPPI

GLORIA ADDISON, ET AL.                                            PLAINTIFF

vs.                                        CIVIL ACTON NO.   o< ud l - D tJ (o ,'Sl
TRANSAMERICA RETIREMENT SOLUTIONS
LLC fka DIVERSIFIED RETIREMENT
CORPORATION; KPMG LLP; DOES A-Z                                 DEFENDANTS




                               EXHIBIT "1"

             FILED UNDER SEAL PURSUANT TO
                   PROTECTIVE ORDER .
      Case 1:21-cv-00204-HSO-JCG Document 1-2 Filed 06/11/21 Page 46 of 46


            IN THE CIRCUIT COURT OF JACKSON COUNTY, MISSISSIPPI

GL.ORIA ADDISON, ET AL                                              PLAINTIFF

VS.                                        CIVIL ACTON NO. :).,02   \- DO lo, ,St?_
TRANSAMERICA RETIREMENT SOLUTIONS
LLC fka DIVERSIFIED RETIREMENT
CORPORATION; KPMG LLP; DOES A~Z                                DEFENDANlS




                               EXHIBIT "2"

            FILED UNDER SEAL PURSUANT TO
                  PROTECTIVE ORDER
